department of the treasury z i u ore internal_revenue_service washington d c commissioner tax exempt and ee soe aug uniform issue list te p' ra’ legend taxpayer a roth_ira x amount m date date date financial_institution n bank_s_corporation c note c dear this is in response to a letter dated date and as supplemented by a letter dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page taxpayer a maintained a roth individual_retirement_account ira roth_ira x held in trust by financial_institution n taxpayer a age asserts that he authorized a wire transfer of amount m from roth_ira x to bank s as escrow agent for an investment in a note of corporation c note c which was intended to be held as an investment in roth_ira x due to an error committed by the transfer agent of financial_institution n the amount was instead treated as a distribution from roth_ira x taxpayer a asserts that his failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to the error by the transfer agent of financial_institution n taxpayer a further represents that amount m has not been used for any other purpose taxpayer a represents that on date he authorized a wire transfer of amount m from roth_ira x held in trust at financial_institution n to purchase a qualified_investment in note c as an asset of roth_ira x taxpayer a provided instructions in the wire transfer authorization that taxpayer a intended that the new investment in note c should be held as an asset of roth_ira x however upon receipt of the date wire transfer of amount m corporation c did not register the amount m investment in note c in the name of roth_ira x but instead sent note c to the clearing agent of financial_institution n which did not register note c correctly financial_institution n has submitted a letter dated date which admits that taxpayer a’s instructions were not followed and which states that the investment in note c has been re-titled in the name of roth_ira x and has not been used for any other purpose taxpayer a did not learn of the financial_institution n error until after the 60-day rollover period had expired based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount m sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code sec_408a of the code provides that no rollover_contribution may be made to a roth_ira unless it is a qualified_rollover_contribution sec_408a provides in pertinent part that the term qualified rollover - contribution means a rollover_contribution to a roth_ira from another such account or from an individual_retirement_plan but only if such rollover_contribution meets the requirements of sec_408 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution liege inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover of amount m within the day period prescribed by sec_408 of the code was due to an error by the transfer agent of financial_institution n in not following the instructions of taxpayer a regarding proper titling of the notes therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the inadvertent distribution of amount m from roth_ira x provided all other requirements of code sec_408 except the 60-day requirement were met retitling of the notes by financial_institution n will be considered a rollover_contribution within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling is sent to your authorized representative pursuant to the provisions of a power_of_attorney on file in this office page if you have any questions please contact’ phone at fax at - ' by sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
